Wawrzyniak v Paull (2018 NY Slip Op 06369)





Wawrzyniak v Paull


2018 NY Slip Op 06369


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND WINSLOW, JJ.


940 CA 18-00597

[*1]JAMES A. WAWRZYNIAK AND PATRICIA WAWRZYNIAK, PLAINTIFFS-RESPONDENTS,
vJOEL PAULL, D.D.S., ET AL., DEFENDANTS, ROBERT JOHN BUHITE, D.D.S., AND JANE BREWER, D.D.S., DEFENDANTS-APPELLANTS. 


BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
LAW OFFICES OF EUGENE C. TENNEY, BUFFALO (LAURA C. DOOLITTLE OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered June 8, 2017. The order, insofar as appealed from, denied those parts of the motion of defendants seeking summary judgment dismissing the complaint against defendants Robert John Buhite, D.D.S., and Jane Brewer, D.D.S. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court